KAROHL, Judge.
State of Missouri appeals under § 547.-210 RSMo 1978 the judgment of the Circuit Court of Shelby County, Missouri, dismissing State’s charges against defendant, L.L. Copeland, because the information failed to plead a crime in violation of § 79.360 RSMo 1978.
The facts and issues in this case are governed by State v. Maynard Kline, 717 S.W.2d 849 (Mo.App.E.D.1986) decided together with this appeal. On the authority of that case, the judgment of the circuit court dismissing the State’s charges is affirmed.
DOWD, P.J., and CRANDALL, J., concur.